371 F.2d 583
Graham P. BARNHART, Petitioner-Appellant,v.E. L. MAXWELL, Warden, Respondent-Appellee.
No. 17195.
United States Court of Appeals Sixth Circuit.
January 12, 1967.

Graham P. Barnhart, in pro. per.
William B. Saxbe, Atty. Gen., Leo J. Conway, Asst. Atty. Gen., Columbus, Ohio, for appellee.
Before WEICK, Chief Judge, and PHILLIPS and CELEBREZZE, Circuit Judges.
PER CURIAM.


1
This is a habeas corpus case. The facts are stated in some detail in Barnhart v. Maxwell, 2 Ohio St. 2d 308, 208 N.E.2d 752.


2
The district court denied the writ without a hearing, on the ground that the petitioner alleged no facts or details to indicate in what manner he contends he is restrained illegally of his liberty. In the absence of such allegations, an evidentiary hearing is not required. Reams v. Davis, 333 F.2d 430 (C.A. 6); Loum v. Underwood, 262 F.2d 866 (C.A. 6).


3
Affirmed.